DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new ground of rejection set forth below for claims 4 and 14 are necessitated by Applicant’s amendment filed on Dec. 14, 2020. In particular, claim 4 has been amended with respect to a ratio and claim 14 has been amended to include the chemical compound “ethane-1,1,2,2-tetrol”. The remaining grounds of rejection set forth below for claims 1-10 and 12-24 are the same as those set forth in the previous Office action mailed on Sep. 24, 2020. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

Claims 1-9 and 12-24 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites a “hard-soft block copolymer”. 
The claim thus recites the term “hard”. The term is not defined by the claims or specification. The term “hard” is a relative (comparative) term because it requires a comparison to another composition having different material properties such as resistance to deformation. However, the claims and specification do not provide such a point of comparison by which to judge the scope of the term.
The term “hard” is subjective because it requires one to exercise judgment with respect to whether any particular degree of physical properties such as resistance to deformation would fall within the scope of “hard”. The specification does not contain a disclosure of an objective standard by which to determine whether or not any particular physical properties such as resistance to deformation of the composition constitutes ‘hardness’. Absent any controlling definition or objective standard by which to judge the scope of the term, different persons may reach different conclusions as to the scope of “hard”. See MPEP 2175.05(b)(IV). 
Because one of ordinary skill in the art would need to exercise subjective judgment to make such a determination, the claim as read in light of the specification does not set forth the scope of the claimed invention with reasonable clarity.
Claims 2-9 and 12-24 are ultimately dependent upon independent claim 1, and because they do not remedy the deficiency of claim 1, they are rejected on the same ground. Dependent claims 4, 5, 7, and 8 additionally recite the term “hard”.

Further as to claim 4: The claim recites “the ratio” of hard to soft blocks, but the claim does not specify the basis for the ratio, such as a weight, molar, or other ratio. The claim therefore does not set forth the ratio with reasonable clarity. It is noted that the claim previously referred to a “ratio by weight”.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 was amended on Dec. 14, 2020 to delete the term “tetraethanol” and to insert the compound “ethane-1,1,2,2-tetrol”. Applicant does not point to, and the examiner does not find, written descriptive support in the original specification for the inserted compound. The Remarks submitted on Dec. 14, 2020 also do not contain any explanation as to why the previously recited term “tetraethanol” would have been understood in the art to mean the presently recited compound “ethane-1,1,2,2-tetrol”, as opposed to (for instance) other compounds which contain the term “tetraethanol” in their name (such as ethylenediamine tetraethanol).

Allowable Subject Matter

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed Dec. 14, 2020 (herein “Remarks”) have been fully considered and they are persuasive in part.

The objections to the claims that were set forth in the preceding Office action have been withdrawn in light of the amendments of the claims.

The rejection under 35 U.S.C. § 112(b) with respect to the term “binds” has been withdrawn in light of the amendment of claim 1 to recite the phrase “is bound”.

Regarding the rejection under 35 U.S.C. § 112(b) with respect to the term “hard”: Applicant argues (middle of p. 10 of Remarks) that the specification discloses examples of a hard-soft block copolymer. Applicant also points (bottom of p. 10 of Remarks) to a portion of the specification (¶¶ [0022]-[0024] of the published application) which describes examples of types of polymers that the “hard blocks can be”.
These arguments are not persuasive because the cited examples of hard blocks are not a definition of the term “hard”; because they are not a limitation on the chemical structure of the recited “hard” blocks; and because they do not provide an objective standard by which to determine whether any particular block falls within the scope of a “hard” block.
The rejection has been withdrawn with respect to claims 10 and 11, which upon further consideration are considered to be sufficiently definite in scope due to the limitations drawn to the identity of the blocks.

The rejection of claim 3 under 35 U.S.C. § 112(b) with respect to references to blocks has been withdrawn in light of the amendment of the claim.

The rejection of claim 14 under 35 U.S.C. § 112(b) with respect to the compound “tetraethanol” has been withdrawn in light of the deletion of the term. See, however, the new rejection under 35 U.S.C. § 112(a) that is set forth above.

The rejection of claim 24 under 35 U.S.C. § 112(b) has been withdrawn in light of the amendment of the claim.


Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Sep. 24, 2020. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764